Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 13 and 20 require representing a traffic signal wherein each element of the traffic signal is represented by a mask corresponding to a signal element of the traffic signal, each mask existing in only one color channel of the raster image, inputting the raster image into a neural network to classify the state of the traffic signal, and receiving a classified raster image including a plurality of masks that represent the state of the traffic signal elements.
The closest prior arts are Val, Liu  and Strigel (11068729). Val discloses a system for determining the state of a light by providing a light with several identified regions of interest to a state machine, which may include a neural network, and analyzing each region for a plurality of features to determine the state of the traffic signal. Strigel discloses identifying regions of a traffic light and evaluating each region for color saturation and brightness to determine the state of the traffic light. Liu teaches using raster scanning of an image to identify objects including traffic signals. However the combination of prior arts disclose the simplified method of detecting the state of the traffic signal using a mask for each traffic element, where each mask is represented in only one color channel as required by the independent claims. 
Claims 2-3, 5-12, 14-19 and 21 depend from claims 1, 13 and 20 respectively and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11068729 B2	Strigel; Elias et al.
US 20200012870 A1	Caron; Thibault et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423